Opinion filed April 26,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00281-CR
                                                    __________
 
                        LARRIEL
PETRICE McDONALD, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 368th District Court
                                                        Williamson
County, Texas
                                               Trial
Court Cause No. 09-1560-K368
 

                                                                              
M
E M O R A N D U M    O P I N I O N
Larriel
Petrice McDonald pleaded guilty in February 2010 to possession of a controlled
substance.  The trial court deferred a finding of guilt and placed her on
deferred adjudication community supervision for a term of five years.  In April
2011, the State filed a motion to proceed with an adjudication of guilt,
alleging multiple violations of the terms and conditions of community
supervision.  The trial court heard the motion to proceed on September 7, 2011.
 Appellant pleaded “true” to one of the alleged violations, and the State
abandoned the remaining alleged violations.  The trial court found the
remaining allegation to be true, adjudicated appellant guilty of the charged offense,
and assessed her punishment at confinement in the State Jail Division of the
Texas Department of Criminal Justice for a term of nine months.  We dismiss the
appeal.
Appellant’s
court-appointed counsel has filed a motion to withdraw.  The motion is
supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that
the appeal is frivolous.  Counsel has provided appellant with a copy of the brief
and advised appellant of her right to review the record and file a response to
counsel’s brief.  A response has not been filed.[1] 
Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 
(Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim.
App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie
v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State,
436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
Following the procedures outlined in Anders and Schulman, we have
independently re-viewed the record, and we agree that the appeal is without
merit and should be dismissed.  Schulman, 252 S.W.3d at 409.  In this regard, a plea of true standing alone is sufficient to support a trial court’s
decision to revoke community supervision and proceed with an adjudication of
guilt.  See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
We note that counsel has the responsibility to advise appellant that she may file a
petition for discretionary review with the clerk of the Texas Court of Criminal
Appeals seeking review by that court. Tex.
R. App. P. 48.4 (“In criminal cases, the attorney representing the
defendant on appeal shall, within five days after the opinion is handed down,
send his client a copy of the opinion and judgment, along with notification of
the defendant’s right to file a pro se petition for discretionary review
under Rule 68.”).  Likewise, this court advises appellant that she may file a petition
for discretionary review pursuant to Tex.
R. App. P. 68.
 The
motion to withdraw is granted, and the appeal is dismissed.  
 
                                                                                                            PER
CURIAM
April 26, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




                [1]By letter, this court granted appellant thirty days in
which to exercise her right to file a response to counsel’s brief.